         Case 1:16-cv-07926-JPO Document 261 Filed 08/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 In re Mylan N.V. Securities Litigation                 Case No. 1:16-CV-07926 (JPO)




                   DECLARATION OF TERRENCE W. SCUDIERI, JR.

       I, Terrence W. Scudieri, Jr., declare under penalty of perjury pursuant to 28 U.S.C. § 1746,

as follows:

       1.      I am an attorney duly licensed to practice law in and before all of the courts of the

States of New York and New Jersey, and in and before the United States District Court for the

District of New Jersey and the United States Court of International Trade. By this Court’s Order

dated July 22, 2020, I am admitted to practice before this Court pro hac vice on behalf of the Class

Representatives and the Class in the above-captioned Action. See ECF No. 151.

       2.      I am an associate of the law firm of Pomerantz LLP, counsel for the Class

Representatives and the Class in the above-captioned action.

       3.      I have personal knowledge of the matters set forth herein because I am personally

involved in the representation of the Class Representatives and the Class.

       4.      I submit this declaration in support of the Class Representatives’ Letter Motion to

Compel the Production of Improperly Withheld Documents, filed concurrently herewith.

       5.      Attached hereto as Exhibit A is a true and correct duplicate copy of Mylan’s

Responses & Objections to Lead Plaintiffs’ First Set of Requests for Production of Documents to

Mylan N.V., dated May 20, 2019.




                                                 1
         Case 1:16-cv-07926-JPO Document 261 Filed 08/23/21 Page 2 of 3




        6.     Attached hereto as Exhibit B is a true and correct duplicate copy of Mylan’s

Responses & Objections to Class Representatives’ Second Set of Interrogatories, dated July 20,

2020.

        7.     Attached hereto as Exhibit C is a true and correct excerpted copy of the official

transcript of the deposition of James V. Abrams, dated February 12, 2020, along with an errata

sheet dated April 21, 2021.

        8.     Attached hereto as Exhibit D is a true and correct duplicate copy of Defendants’

Privilege Log, served by Defendants upon the Class Representatives on April 12, 2021.

        9.     Attached hereto as Exhibit E is a demonstrative, sample list of documents from

Defendants’ Privilege Log that appear to concern communications concerning Mylan’s

classification of the EpiPen for purposes of the Medicaid Drug Rebate Program.

        10.    Attached hereto as Exhibit F is a true and correct excerpted copy of the official

transcript of the deposition of J. Kevin Gorospe, Pharm.D., dated July 28, 2021.

        11.    Attached hereto as Exhibit G is a true and correct duplicate copy of a series of

e-mail communications between Nicole Valente, of Cravath, Swaine & Moore LLP, and Veronica

Montenegro, of Pomerantz LLP.

        12.    Attached hereto as Exhibit H is a true and correct duplicate copy of Exhibit 622 as

it was introduced by Defendants during the Rule 30(b)(6) deposition of Mylan N.V. on April 5,

2021.

        13.    Attached hereto as Exhibit I is a true and correct excerpted copy of the official

transcript of the Rule 30(b)(6) deposition of Mylan N.V., dated April 5, 2021, along with an errata

sheet dated June 3, 2021.




                                                2
Case 1:16-cv-07926-JPO Document 261 Filed 08/23/21 Page 3 of 3
